Citation Nr: 9904217	
Decision Date: 02/16/99    Archive Date: 02/24/99

DOCKET NO.  98-11 927A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for postoperative left 
shoulder, severe degenerative changes, ulnar radicular 
changes, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Nottle, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1971 to August 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).


REMAND

The veteran asserts that the evaluation currently assigned 
for his left shoulder disability should be increased to 
reflect more accurately the severity of his left shoulder 
symptomatology.  Allegedly, he has chronic radiating pain, 
numbness, weakness, fatigability, poor abduction, crepitus, 
limitation of motion, swelling, and increased shoulder pain 
with excessive use or during repetitive activity.  The 
veteran's representative contends that a higher evaluation is 
warranted under 38 C.F.R. § 4.40, 4.45, based on objective 
evidence of pain and the veteran's reports of increased pain 
during certain activities.  The representative also asserts 
that a more comprehensive examination is needed to determine 
the severity of the ulnar nerve involvement, and that a 
separate evaluation should be assigned pursuant to Esteban v. 
Brown, 6 Vet. App. 259 (1994) for all neurological 
manifestations of the veteran's left shoulder disability.  
The Board acknowledges the contentions of the veteran and his 
representative and agrees that additional development by the 
RO is needed before the Board can proceed further in 
adjudicating the veteran's claim.  

The veteran's left shoulder disability is currently evaluated 
under three rating codes, one of which governs paralysis of 
the ulnar nerve.  In its August 1998 Supplemental Statement 
of the Case, the RO indicated that a separate evaluation was 
not warranted under the aforementioned code because the 
medical records did not show a clearly defined symptom 
pattern for actual neurological compromise.  However, VA 
outpatient treatment records dated in 1998 include a 
diagnosis of ulnar neuropathy with a possible pinched nerve.  
In light of that finding and the veteran's neurological 
complaints, the Board believes that the veteran should be 
afforded a VA neurological evaluation for the purpose of 
determining the nature and severity of any neurological 
involvement.  

In addition, during a VA examination in February 1998, a VA 
examiner confirmed the veteran's subjective complaints of 
pain on range of motion testing.  That notwithstanding, he 
did not express whether that pain caused any functional loss, 
including during flare-ups.  In light of DeLuca v. Brown, 8 
Vet. App. 202 (1995), and 38 C.F.R. §§ 4.40, 4.45 (1998), on 
reexamination, the RO should request the examiner to evaluate 
any functional loss caused by the veteran's left shoulder 
pain.

To ensure that the veteran is afforded sufficient 
consideration with regard to his appeal, this case is 
REMANDED to the RO for the following development:  

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for the service-
connected left shoulder condition since 
February 1998.  After securing the 
necessary release, the RO should obtain 
these records.

2.  The RO should afford the veteran a VA 
examination by a neurologist and any 
other appropriate specialist for the 
purpose of determining the nature and 
severity of his service-connected left 
shoulder disability.  Prior to the 
examination, the RO should furnish the 
examiner(s) with the veteran's claims 
file, and a copy of this REMAND, for 
review. The examiner should identify the 
limitation of activity imposed by the 
disabling condition, viewed in relation 
to the medical history, considered from 
the point of view of the veteran working 
or seeking work, with a full description 
of the effects of disability upon his 
ordinary activity.  

Following a thorough evaluation, during 
which any indicated studies and tests are 
conducted, the examiner(s) should: list 
all objective indications of the 
veteran's left shoulder disability; 
indicate the level of impairment caused 
by that disability in terms of the 
nomenclature of the rating schedule; and 
specify whether the veteran has 
functional loss or weakness due to an 
objective demonstration of pain upon 
movement, weakened movement, excess 
fatigability, or incoordination, and 
whether pain could significantly limit 
his functional ability during flare-ups 
or with repeated use of the affected 
joints over a period of time.  The 
examiner(s) should consider functional 
loss due to reduced or excessive 
excursion, to decreased strength, speed, 
or endurance, or to the absence of 
necessary structures, deformity, 
adhesion, or defective innervation.  The 
examiner(s) should include the rationale 
on which all opinions are based.

3.  Following the above development, the 
RO should review the examination report 
to determine whether it complies with the 
previous instruction.  If the report is 
deficient in any regard, immediate 
corrective action should be taken.

4.  Thereafter, the RO should 
readjudicate the veteran's claim based on 
the additional evidence received.  In 
evaluating the severity of the veteran's 
left shoulder disability, the RO should 
consider all applicable rating codes, 38 
C.F.R. §§ 4.40, 4.45, 4.59, and Deluca, 8 
Vet. App. at 202.  As well, it should 
consider the representative's assertion 
regarding separate evaluations under 
Esteban, 6 Vet. App. at 259.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case, and afforded an opportunity to 
respond thereto before the case is 
returned to the Board for further 
appellate review.

The purpose of this REMAND is to further develop the 
veteran's claim, and the Board intimates no opinion, 
favorable or unfavorable, as to the merits of that claim. The 
Board notes that the veteran's cooperation in reporting for 
his scheduled examination is essential to his appeal, and 
that any failure to report may result in a denial of his 
claim.  The veteran is free to submit any additional evidence 
he wishes to have considered in connection with his appeal; 
however, no action is required until he is further notified.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 4 -


